      Case 1:20-cv-00267-GTS-CFH Document 1-3 Filed 03/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF NEW YORK

 EDWARD R. RHODES & JEAN ANN )
 RHODES,                     )
                             )                               Civil Action No.:
           Plaintiffs,       )
                             )
 vs.                         )
                             )
 PHOENIX ARMS,               )
                             )
           Defendant.

                         DECLARATION OF ANTHONY J. ODORISI

I, Anthony J. Odorisi, declare under penalty of perjury that the following is true and correct:

       1.      I am a licensed practicing attorney in the State of New York. I have been retained

by Defendant, Phoenix Arms, Inc. to defend it in the above-captioned lawsuit.

       2.      On March 2, 2019 I spoke with counsel for Plaintiffs’, Caitlin Robin, Esq., and

discussed Plaintiff Edward R. Rhodes’ alleged injuries.

       3.      Plaintiffs’ counsel informed me that Plaintiff Edward R. Rhodes suffered a non-

displaced oblique fracture to his left knee as a result of the alleged incident. Further, I was informed

that Plaintiff Edward R. Rhodes underwent surgery as a result of the alleged incident and fragments

from the bullet remain in his leg. Additionally, I was informed that he continues to undergo

physical therapy and requires the aid of a cane to walk.

       I, Anthony Odorisi, declare under penalty of perjury under the laws of the United States of

America, and pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct.

       Dated: March 10, 2020.

                                                        /s/ Anthony J. Odorisi                 x
                                                       Anthony J. Odorisi
                                                       RENZULLI LAW FIRM, LLP
                                                       One North Broadway, Suite 1005

                                                   1
Case 1:20-cv-00267-GTS-CFH Document 1-3 Filed 03/10/20 Page 2 of 2




                                    White Plains, NY 10601
                                    Tel: (914) 285-0700
                                    Fax: (914) 285-1213
                                    E-Mail: aodorisi@renzullilaw.com
                                    Attorneys for Defendant Phoenix Arms, Inc.




                                2
